Citation Nr: 1204885	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-19 352	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss, prior to November 1, 2009.

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss, from November 1, 2009 through March 21, 2011.

3.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss, from March 22, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied the Veteran's claim of a rating in excess of 40 percent for bilateral hearing loss.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in June 2008.

In an August 2009 supplemental SOC (SSOC), the RO reduced the Veteran's disability rating for bilateral hearing loss to 30 percent, effective November 1, 2009.

In a June 2008 correspondence, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A November 2008 letter informed him that his hearing was scheduled for January 2009.  However, in correspondence received in January 2009, the Veteran cancelled his DRO hearing request.  

In February 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In May 2010, the Board remanded appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, in a June 2011 rating decision, the AMC granted a 50 percent rating for bilateral hearing loss, effective March 22, 2011.  The AMC also continued to deny higher ratings for bilateral hearing loss, prior to March 22, 2011 (as reflected in a June 2011 SSOC) and returned the matters on appeal to the Board for further consideration.

Although the AMC granted a higher, 50 percent, rating for service-connected bilateral hearing loss from March 22, 2011, as higher ratings for this disability are available at each stage prior to and from this date, and the Veteran was presumed to seek the maximum available benefit for a disability, the claims for higher ratings at each stage remained viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1950 to June 1954.

2.  On December 22, 2011, the Board was notified by way of a Social Security Administration inquiry that the appellant died in December 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


